
	
		I
		110th CONGRESS
		1st Session
		S. 1877
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 26, 2007
			Referred to the Committee on the Judiciary
		
		AN ACT
		To amend title 4, United States Code, to
		  prescribe that members of the Armed Forces and veterans out of uniform may
		  render the military salute during hoisting, lowering, or passing of
		  flag.
	
	
		1.Conduct by members of the Armed Forces and
			 veterans out of uniform during hoisting, lowering, or passing of
			 flagSection 9 of title 4,
			 United States Code, is amended by striking all persons present
			 and all that follows through the end and inserting those present in
			 uniform should render the military salute. Members of the Armed Forces and
			 veterans who are present but not in uniform may render the military salute. All
			 other persons present should face the flag and stand at attention with their
			 right hand over the heart, or if applicable, remove their headdress with their
			 right hand and hold it at the left shoulder, the hand being over the heart.
			 Citizens of other countries should stand at attention. All such conduct toward
			 the flag in a moving column should be rendered at the moment the flag
			 passes..
		
	
		
			Passed the Senate
			 July 25, 2007.
			Nancy Erickson,
			Secretary.
		
	
